           Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 1 of 16 Page ID #:5



     ANTHONY JOSEPH MARTINEZ (Cal. Bar No. 285602)
 1
     JEANNY TSOI (Cal. Bar No. 284575)
 2   LAW OFFICE OF JT, ESQ.
     1001 West Imperial Hwy, Suite 3266
 3
     La Habra, California, 90631
 4   Telephone: (626) 484-0392
     Telephone: (626) 823-0800
 5   amartinezcmb@gmail.com
 6   jeannytsoi@gmail.com

 7   ATTORNEYS FOR PLAINTIFFS

 8                         UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   OPUS MUSCIAL INSTRUMENTS,                   Case No.: 8:20-cv-00836
     CORPORATION;
11
     YUNMING CHEN, PRESIDENT AND                 COMPLAINT FOR DECLATORY
12
     CHIEF EXECUTIVE OFFICER, OPUS               AND INJUNCTIVE RELIEF AND
13   MUSICAL INSTRUMENTS,                        REVIEW OF AGENCY ACTION
     CORPORTATION                                PURSUANT TO THE
14
                    Plaintiffs,                  ADMINISTRATIVE PRCOEDURES
15                                               ACT, 5 U.S.C. § 701, ET SEQ.
16   vs.
17   KATHY BARAN, DIRECTOR OF
18   CALIFORNIA SERVICE CENTER;

19   KENNETH CUCCINELLI, ACTING
     DIRECTOR, U.S. CITIZENSHIP AND
20   IMMIGRATION SERVICES; AND
21   UNITED STATES OF AMERICA
22                  Defendants
23

24
           COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25             PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                               1
26

27

28
      Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 2 of 16 Page ID #:6



                          PRELIMINARY STATEMENT
 1

 2   1. On September 29, 2019, Plaintiffs, Opus Musical Instruments, Corporation
 3
        (“Petitioner Corporation”) and Ms. Yunming Chen (“Beneficiary”)
 4
        (collectively “Plaintiffs”), filed a Form I-129 (“Petition”) with the United
 5

 6      States Citizenship and Immigration Services (“USCIS”), seeking to classify

 7      Beneficiary as an intracompany transferee with a concurrent request for an
 8
        extension of stay, Case No.: WAC1930750439.
 9
     2. Plaintiffs sought to classify Beneficiary as an intracompany transferee
10

11      pursuant to Immigration and Nationality Act (“INA”) § 101(a)(15)(L), 8

12      U.S.C. 1101(a)(15)(L), which provides that:
13
                … an alien who, within 3 years preceding the time of his
14            application for admission into the United States, has been
              employed continuously for one year by a firm or
15
              corporation or other legal entity or an affiliate or
16            subsidiary thereof and who seeks to enter the United States
              temporarily in order to continue to render his services to
17            the same employer or a subsidiary or affiliate thereof in a
18            capacity that is managerial, executive, or involves
              specialized knowledge …
19
        In the Petition, Plaintiffs represented that Beneficiary would continue to
20

21      oversee Petitioner Corporation’s operations in an executive capacity;
22      “directing the management … or a major component or function of the
23
        organization.” 8 U.S.C. § 1101(a)(44)(B).
24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                         2
26

27

28
           Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 3 of 16 Page ID #:7



          3. After filing the Petition with USCIS, Plaintiffs received a Request for
 1

 2           Evidence (“RFE”) seeking the production of additional documentation
 3
             related to Beneficiary’s role as an executive. On March 17, 2020, Plaintiffs
 4
             produced several documents outlining Beneficiary’s role as an executive and
 5

 6           her relationship to existing staff.

 7        4. On March 30, 2020, USCIS denied the Petition, finding that Plaintiffs failed
 8
             to meet their burden of showing that Beneficiary was acting in an executive
 9
             capacity by either directing the management or a function of the
10

11           organization. Plaintiffs now seek relief under the Administrative Procedures

12           Act (“APA”), 5 U.S.C § 701 et seq., and request that the Court set aside the
13
             decision and order Defendants to grant the Petition.
14
                                         JURISDICTION
15

16        5. This court has jurisdiction pursuant to 28 U.S.C. § 1331, which provides that
17           district courts “shall have original jurisdiction of all civil actions arising
18
             under the constitution, laws, or treaties of the United States.” Additionally,
19
             the APA, 5 U.S.C. § 701, et seq., authorizes individuals who have suffered
20

21           a wrong as a consequence of an agency decision to seek judicial review.
22
     //
23
     //
24
          COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25            PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                              3
26

27

28
      Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 4 of 16 Page ID #:8



                                         VENUE
 1

 2   6. Venue is properly before this court pursuant to 28 U.S.C § 1391(e) because
 3
        this is a civil action brought in a judicial district where defendants, either an
 4
        officer or agency of the United States, reside or a substantial part of events
 5

 6      or omissions giving rise to this cause of action occurred in the Central

 7      District of California.
 8
                                        PARTIES
 9
     7. Plaintiff, Petitioner, is a registered corporation of the State of California with
10

11      its headquarters located in Santa Ana. It employs five (5) people who are

12      engaged in supporting Beneficiary’s efforts to expand sales of Beijing KYT
13
        Technology Development Company, Ltd. (“KYT Corporation”) instruments
14
        throughout the United States.
15

16   8. Plaintiff, Beneficiary, is President of KYT Corporation and CEO and
17      President of Petitioner Corporation. Before starting KYT Corporation,
18
        Beneficiary attended Jiangsu University where she studied radio and
19
        television. She has over twenty-five (25) years of sales experience in the
20

21      music industry and is responsible for managing nineteen (19) employees in
22
        two (2) different countries.
23

24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                         4
26

27

28
      Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 5 of 16 Page ID #:9



     9. Defendant, Kathy Baran (“Director Baran”), is the Director of the California
 1

 2      Service Center. The California Service Center is the office within USCIS
 3
        that denied Plaintiffs’ Petition.   Director Baran is sued in her official
 4
        capacity as Director of the California Service Center
 5

 6   10. Defendant, Kenneth Cuccinelli (“Director Cuccinelli”), is the Acting

 7      Director of USCIS. USCIS is the administrative agency of the United States
 8
        responsible for the adjudication of the Petition for Nonimmigrant Worker
 9
        (Form I-129) that the Plaintiffs have filed. USCIS is a bureau within the
10

11      Department of Homeland Security. Director Cuccinelli is sued in his official

12      capacity as the Acting Director of USCIS, the executive officer with
13
        authority over USCIS.
14
     11. Defendant, United States of America, is responsible for the adjudication of
15

16      immigration petitions, including the Petition filed by Plaintiffs for the
17      benefit of Beneficiary.
18
               EXHAUSTION OF ADMINISTRATIVE REMEDIES
19
     12. A final decision was reached in this matter on March 30, 2020, when USCIS
20

21      denied the Petition to extend Beneficiary’s L1A status. Accordingly, there
22
        are no administrative remedies Plaintiffs must exhaust before pursing this
23
        cause of action. Darby vs. Cisneros, 509 U.S 137 (1990); 5 U.S.C § 704.
24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                         5
26

27

28
     Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 6 of 16 Page ID #:10



                                       FACTS
 1

 2   13. Petitioner, is a subsidiary of KYT Corporation, a foreign company registered
 3
        and conducting business in the People’s Republic of China, Beijing.
 4
        Established in August 2009, KYT Corporation was formed for the purpose
 5

 6      of providing:

 7            technical consulting, technical service; cargo import and
              export, technology import and export, agent import and
 8
              export; mechanical equipment sales, electric products,
 9            hardware and electrical equipment, daily consumers,
              costumes, merchandise …
10

11      The KYT Corporation was founded by: Beneficiary and Ms. Lei Yang (“Ms.

12      Yang”). At the time of its formation, Beneficiary and Ms. Yang were the
13
        exclusive shareholders having each invested ¥500,000.00.
14
     14. Following its formation, Beneficiary was appointed President of KYT
15

16      Corporation.    Before serving as President of the KYT Corporation,
17      Beneficiary worked in the music industry in various roles. In those roles,
18
        Beneficiary was responsible for overseeing the purchasing and selling of
19
        musical instruments.     Since assuming the role of President of KYT
20

21      Corporation in 2009, the company has expanded to include fourteen (14)
22
        employees working in five (5) different departments responsible for carrying
23
        out the work of KYT Corporation.
24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                         6
26

27

28
     Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 7 of 16 Page ID #:11



     15. In January 2015, KYT Corporation formed Petitioner Corporation as a
 1

 2      subsidiary with KYT Corporation being the exclusive shareholder.
 3
        Beneficiary is registered and conducting business in the State of California.
 4
        Its office is located at: 1701 East Edinger Ave., Ste. B8, Santa Ana, CA
 5

 6      92705. Petitioner Corporation is in the business of selling and purchasing

 7      musical instruments. It was established to help KYT Corporation expand
 8
        physically in the United States and increase its market presence.
 9
     16. Beneficiary is the CEO and President of Petitioner Corporation. As CEO
10

11      and President, Beneficiary is responsible for overseeing and directing

12      operations on behalf of Petitioner Corporation, including: managing sales;
13
        developing strategic plans and overseeing personnel. Petitioner Corporation
14
        has five (5) employees supporting Beneficiary in her capacity as CEO and
15

16      President.
17   17. On December 29, 2016, Petitioner Corporation, filed a petition for a
18
        Nonimmigrant Worker (Form I-129) with USCIS to classify Beneficiary as
19
        an intracompany transferee based upon her working in a “managerial” and
20

21      “executive” capacity. See 8 USC §§ 1101(a)(44)(A), (B).
22
     18. On January 4, 2017, USCIS granted the petition and granted Beneficiary an
23
        L1A status, effective December 5, 2016, through December 4, 2019.
24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                         7
26

27

28
     Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 8 of 16 Page ID #:12



     19. On September 25, 2019, Petitioner Corporation filed a subsequent Petition
 1

 2      with USCIS to extend Beneficiary’s L1A status beyond the period initially
 3
        authorized, December 4, 2019. In response, USCIS issued an RFE on
 4
        February 10, 2020, requesting additional information including: “Cover
 5

 6      letters describing documents submitted and the beneficiary’s duties and

 7      qualifications; Copies of Opus Musical Instruments, Corp.’s corporate
 8
        documents; Beijing KYT Technology Development Co., Ltd’s. foreign
 9
        organizational chart, and copies of Beneficiary’s resume.”
10

11   20. Upon receipt of the RFE, Petitioner Corporation responded by producing the

12      following documents: “U.S. Petitioner’s Letter of Support; Pictures of
13
        Beneficiary at Marketing/Networking Events; Updated U.S. organizational
14
        chart; Employees recent pay stubs; 941 Forms and the Professional
15

16      Employees’ Diplomas and W-9 Forms.”
17   21. On March 30, 2020, USCIS denied the Petition to extend Beneficiary’s
18
        status beyond the date authorized, December 4, 2019. In denying the
19
        Petition, USCIS concluded that Plaintiffs failed to meet their burden in
20

21      proving that Beneficiary satisfied the definition of “managerial” or
22
        “executive” as provided for under 8 U.S.C. §§ 1101(a)(44)(A), (B).
23
        USCIS’s denial is arbitrary and capricious and an abuse of discretion,
24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                         8
26

27

28
     Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 9 of 16 Page ID #:13



        unsupported by substantial evidence and not in accordance with law. See 5
 1

 2      U.S.C 706(2); see also Judulang v. Holder, 565 U.S. 42, 53 (2011).
 3
                                  LEGAL CLAIMS
 4
                                       Count 1:
 5

 6                USCIS violated the APA, 5 U.S.C § 701, et seq.,

 7   22. Plaintiffs hereby re-allege and incorporate by reference herein all of the
 8
        allegations set forth above.
 9
     23. Pursuant to the APA, 5 U.S.C. § 706(2)(a), the Court has the authority to set
10

11      aside an agency decision that is “arbitrary, capricious, an abuse of discretion,

12      or otherwise not in accordance with law.”
13
     24. An agency is considered to have abused its discretion when it fails to
14
        “articulate a satisfactory explanation for its action including a ‘rational
15

16      connection between the facts found and the choice made.’” Motor Vehicle

17      Mfrs. Ass’n of U.S. v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43 (1983)
18
        (citing Burlington Truck Lines v. United States, 371 U.S. 156, 168 (1962)).
19
     25. Consequently, a decision rendered by an agency that “‘failed to consider an
20

21      important aspect of the problem’ or has ‘offered an explanation of the
22
        evidence that runs counter to the evidence before [it]’” has violated the APA.
23

24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                         9
26

27

28
     Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 10 of 16 Page ID #:14



        People of the State of Cal. v. F.C.C, 39 F.3d 919, 925 (9th Cir. 1994)
 1

 2      (quoting State Farm, 463 U.S. at 43).
 3
     26. Additionally, the Court will determine that an agency’s decision is arbitrary
 4
        and capricious where its interpretation of the law is “irrational or clearly
 5

 6      contrary to the plain meaning of the statute.” Olivares v. I.N.S., 685 F.2d

 7      1174, 1177 (9th Cir. 1982).
 8
     27. While the Court is required to show deference to an agency’s decision, such
 9
        deference is predicated upon the extent an agency’s decision is reasonable.
10

11      See Sierra Club v. Park, 756 F.2d 686, 690 (9th Cir. 1985)

12   28. Here, USCIS abused its discretion and acted arbitrarily when it failed to act
13
        in accordance with 8 U.S.C. § 1101(a)(44)(C). Pursuant to § 1101(a)(44)(C),
14
        USCIS cannot rely upon “staffing levels … as a factor in determining
15

16      whether an individual is acting in a managerial or executive capacity”
17      without giving consideration to the “reasonable needs of the organization …
18
        in light of [its] overall purpose and stage of development.” See Brazil
19
        Quality Stones, Inc. v. Chertoff, 531 F.3d 1063, 1070 (9th Cir. 2008).
20

21      Despite this prohibition, USCIS limited its analysis to an examination of
22
        Petitioner Corporation personnel to the exclusion of all other evidence.
23

24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                        10
26

27

28
     Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 11 of 16 Page ID #:15



     29. Upon the filing of the Petition, Plaintiffs submitted several documents
 1

 2      establishing Beneficiary’s role as an executive with Petitioner Corporation.
 3
        Specifically, Plaintiffs submitted: tax returns, articles of incorporation, bank
 4
        statements, disclosures of capital investments, letters of support, invoices,
 5

 6      purchase orders, promotional materials and duty statements. Yet, USCIS

 7      gave that evidence little to no weight, preferring to focus on staffing.
 8
     30. Additionally, USCIS gave no regard to Petitioner Corporation’s stage of
 9
        development: it did not consider the length of time Petitioner Corporation
10

11      had been in business; it did not consider expenditures made by Petitioner

12      Corporation and it did not consider Petitioner Corporation’s assets and debt
13
        from 2016 through 2018.
14
     31. Similarly, USCIS gave no weight to Beneficiary’s role in directing the
15

16      management and sales of the Petitioner Corporation. Instead, it chose to
17      ignore those factors and focus on Beneficiary’s relationship to the number
18
        of employees working for Petitioner Corporation. Case in point, in its denial,
19
        USCIS stated that “You have not shown that there are employees who will
20

21      relieve the beneficiary from primarily performing the non-qualifying day-
22
        to-day duties of the function.” Because USCIS failed to act in accordance
23

24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                        11
26

27

28
     Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 12 of 16 Page ID #:16



        with Congress’ express instructions, its decision is arbitrary and capacious
 1

 2      and should be set aside.
 3
                                       Count 2:
 4
                 USCIS violated the APA, 5 U.S.C § 701, et seq.,
 5

 6   32. Plaintiffs hereby re-allege and incorporate by reference herein all of the

 7      allegations set forth above.
 8
     33. The INA and 8 U.S.C § 1101(a)(15)(L), provide that a nonimmigrant may
 9
        seek admission to the United States on a temporary basis as an intracompany
10

11      transferee provided that individual is working in a “capacity that is

12      managerial, executive, or involves specialized knowledge.”
13
     34. In order to qualify as an executive under 8 U.S.C § 1101(a)(15)(L),
14
        Petitioner Corporation was required to show that Beneficiary would
15

16      “primarily … direct[] the management of the organization or a major
17      component or function of the organization.” 8 U.S.C § 1101(a)(44)(B).
18
     35. USCIS denied the Petition in part because Petitioner Corporation failed to
19
        show that Beneficiary was managing an “essential function” of the
20

21      organization. That decision was an abuse of discretion because it was based
22
        upon an arbitrary justification, unsupported by statute or regulation.
23

24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                        12
26

27

28
     Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 13 of 16 Page ID #:17



     36. Petitioner Corporation argued that as CEO and President, Beneficiary was
 1

 2      responsible for directing the important function of:
 3
              … increasing the market presence and visibility of “KYT”
 4            and “Opus” brands, developing Opus Musical USA and the
              foreign company’s international business relationships,
 5            and strengthening their position as a global leader in the
 6            musical instrument industry … [This function] is “essential”
              and “core” to both the U.S. and foreign businesses.
 7
     37. After review, USCIS concluded that Petitioner Corporation failed to meet
 8

 9      its burden of proving that the “‘function’ of increasing market presence and
10      visibility … is essential to [the] organization.” Unfortunately for Petitioner
11
        Corporation, USCIS failed to explain its rationale in rendering that decision.
12

13
     38. Contrary to its obligations under the law to show it engaged “in reasoned

14      decision making,” Judalng, 565 U.S. at 53, USCIS acknowledges that the
15
        term “‘essential function’ is not defined by statute or regulation” and
16
        concludes that Petitioner failed to meet its burden without a “satisfactory
17

18      explanation” or making a “rational connection between the facts found and

19      the choice made.” Humane Soc. Of U.S. v. Locke, 626 F.3d 1040, 1051 (9th
20
        Cir. 2010) (citing State Farm, 463 U.S. at 43) (quoting Burlington Truck
21
        Lines, 371 U.S. at 168).
22

23

24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                        13
26

27

28
     Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 14 of 16 Page ID #:18



     39. Additionally, USCIS further relies upon staffing levels to support a finding
 1

 2      that Beneficiary could not be acting in the capacity of a function manager
 3
        because there are not enough staff to relieve Beneficiary of the day-to-day
 4
        duties associated with managing the business.         Again, it provides no
 5

 6      justification for its analysis other than a conclusory statement that five (5)

 7      employees is not enough to free Beneficiary to focus on being an executive.
 8
     40. For those reasons, USCIS engaged in an arbitrary review of Petitioner
 9
        Corporation’s request to classify Beneficiary as an executive under 8 U.S.C
10

11      § 1101(a)(44)(B) and the decision should be set aside.

12                                     Count 3:
13
                 USCIS violated the APA, 5 U.S.C § 701, et seq.,
14
     41. Plaintiffs hereby re-allege and incorporate by reference herein all of the
15

16      allegations set forth above.
17   42. USCIS erroneously concluded that Beneficiary could not qualify as an
18
        executive because Petitioner failed to show that in her capacity as CEO and
19
        President, Beneficiary directed the management of the organization.
20

21   43. In support of its decision, USCIS looked to a number of factors, including:
22
        staffing levels; whether staff were functioning in the capacity of a supervisor
23
        or manager and the educational requirements associated with each position.
24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                        14
26

27

28
     Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 15 of 16 Page ID #:19



        That analysis was contrary to the law and an abuse of discretion because it
 1

 2      conflated two (2) different requirements, which resulted in USCIS reaching
 3
        the wrong conclusion.
 4
     44. Indeed, USCIS applied the duties associated with an employee serving in a
 5

 6      “managerial capacity” as defined under 8 U.S.C. 1101(a)(44)(A) with those

 7      associated with an individual working as an “executive” under 8 U.S.C.
 8
        1101(a)(44)(B). Based upon the language provided for under 8 U.S.C.
 9
        1101(a)(44)(B), Petitioner Corporation was not required to show that
10

11      Beneficiary was supervising “other supervisory employees, professional, or

12      other managerial employees” in order to qualify as an executive pursuant to
13
        1101(a)(44)(B). USCIS drew that conclusion without justification.
14
     45. Moreover, USCIS arbitrarily concluded that each of the positions employed
15

16      by Petitioner could not qualify as “professional” for purposes of the statute
17      because they did not require professional degrees. But USCIS fails to cite
18
        any authority in support of that assertion or how it determined that the
19
        positions did not require an advanced degree.
20

21   46. For the foregoing reasons, USCIS has abused its discretion under the APA,
22
        5 U.S.C. § 701, et seq. and the Court should grant Plaintiffs request for relief.
23

24
     COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25       PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                        15
26

27

28
        Case 8:20-cv-00836 Document 3 Filed 04/30/20 Page 16 of 16 Page ID #:20



                                  RELIEF REQUESTED
 1

 2   WHEREFORE, Plaintiffs respectfully requests the Court grant the following relief:
 3
           A. Assume jurisdiction over this matter;
 4
           B. Hold unlawful and set aside USCIS’s decision denying Petitioner
 5

 6            Corporation’s Petition on behalf of Beneficiary on the ground that the

 7            decision was arbitrary and capricious;
 8
           C. Enter an order requiring USCIS to approve Plaintiffs Petition and
 9
              application for an extension of her L1A status.
10

11         D. Award to Plaintiffs attorneys’ fees, costs, and interest as permitted by

12            law; and
13
           E. Grant such further and other relief as may be just and proper.
14
                 Dated this 30 of April, 2020.
15

16

17                                                 /s/Anthony Joseph Martinez
                                                 ANTHONY JOSEPH MARTINEZ
18                                               LAW OFFICE OF JT, ESQ.
19
                                                 1001 W. Imperial Hwy. Ste. 3266
                                                 La Habra, CA 90631
20                                               Email: amartinezcmb@gmail.com
                                                 Telephone: (626) 484-0392
21

22

23

24
        COMPLAINT FOR DECLATORY AND INJUNCTIVE RELIEF AND REVIEW OF AGENCY ACTION
25          PURSUANT TO THE ADMINISTRATIVE PRCOEDURES ACT, 5 U.S.C. § 701, ET SEQ.
                                           16
26

27

28
